Citation Nr: 1039402	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  08-05 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to a total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney



ATTORNEY FOR THE BOARD

T.R. Bodger



INTRODUCTION

The Veteran served on active duty from December 1942 to October 
1945.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on appeal.  
The Veteran appealed that decision to the Board, and the case was 
referred to the Board for appellate review.  

In July 2009, the Board issued a decision denying entitlement to 
TDIU.  The Veteran then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), and 
in a March 2010 Order, the Court vacated the July 2009 Board 
decision and remanded the matter to the Board for development 
consistent with the parties' Joint Motion for Remand (Joint 
Motion).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The Board must remand the case for further evidentiary 
development.  Total disability ratings for compensation may be 
assigned where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, unable 
to secure or follow a substantially gainful occupation as a 
result of a service-connected disabilities: Provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional service-connected 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a).  Substantially gainful employment is defined 
as work which is more than marginal and which permits the 
individual to earn a living wage.  Moore v. Derwinski, 1 Vet. 
App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340.  In reaching such a 
determination, the central inquiry is whether the Veteran's 
service-connected disabilities alone are of sufficient severity 
to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993).
 
The parties to the March 2010 Joint Motion observed that the 
Veteran had been provided numerous VA examinations to determine 
the effect of his service-connected disabilities on his 
employability.  However, they noted that each VA examiner only 
assessed the specific disability being examined.  The examiners 
did not consider the Veteran's total disability picture.  
Therefore, the Board finds that it is necessary to remand the 
claim for an opinion to determine whether the combined effect of 
the Veteran's service-connected disabilities render him unable to 
secure or follow a substantially gainful occupation.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine the effect of his 
service-connected disabilities on his 
employability.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the combined 
effect of the Veteran's service-connected 
disabilities on his ability to engage in 
any type of full-time employment and 
whether, in the examiner's opinion, it is 
at least as likely as not that the 
service-connected disabilities are of such 
severity to result in unemployability.

It should be noted that the Veteran is 
currently service-connected for 
posttraumatic stress disorder (PTSD), a 
residual healed scar from a penetrating 
gunshot wound to the right forearm, 
tinnitus, and bilateral hearing loss. 

Consideration may be given to the 
Veteran's level of education, special 
training, and previous work experience, 
but not to his age or the impairment 
caused by nonservice-connected 
disabilities.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


